902 F.2d 773
UNITED STATES of America, Plaintiff-Appellant,v.Rene Martin VERDUGO-URQUIDEZ, Defendant-Appellee.
No. 87-5061.
United States Court of Appeals,Ninth Circuit.
May 16, 1990.

On Remand from the United States Supreme Court, --- U.S. ----, 110 S. Ct. 1056, 108 L. Ed. 2d 222.
Before WALLACE, NORRIS and THOMPSON, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on April 16, 1990, in United States v. Verdugo-Urquidez, No. 88-1353, reversed the judgment of this court.  Accordingly, we vacate our opinion at 856 F.2d 1214 (9th Cir.1988), reverse the district court, and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.